DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is responsive to claims filed on March 12, 2020.
Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vine et al. (US 8,240,353 B2, herein Vine).

Regarding claims 9-11, Vine discloses a tray sealer (Figs. 1, 7a, 7b) comprising:
a gripper device (40, Figs. 8,9) with two gripper arms (42, Figs. 8,9);
a sealing device (i.e. sealing station, 3, Fig. 1) for sealing one or more trays;
a supply device for conveying said one or more trays to the sealing device (i.e. infeed section, 2, Fig. 1; Col. 6, lines 17-18);
a removal device for conveying said one or more trays away from the sealing device after said one or more trays are sealed (i.e. outfeed section, 4, Fig. 1; Col. 6, lines 27-30); and
wherein each said gripper arm (42) comprises a coupling device (52,53 – applies clamping force, Figs. 8,9; Col. 8, lines 10-17) that is configured to receive (via 48,54) a tray gripper (41, Figs. 8,9) for supplying said unsealed trays into said sealing device (i.e. rightmost part of gripper arms) and for removing said sealed trays from said sealing device (i.e. leftmost part of gripper arms) (Col. 7, lines 46-58; Figs. 7a,7b).

Vine discloses the claimed invention except for wherein each gripper arm comprises a first tray gripper and a second tray gripper.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a first and second tray gripper, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.  Furthermore, doing so would provide common knowledge advantages such as ease of repair maintenance, cleaning, replacement, etc.

Furthermore, with the incorporation of a first and a second tray gripper, as described above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Vine (Col. 8, lines 10-14) wherein said first tray gripper (i.e. rightmost part of gripper arms; 41, Figs. 8,9) is attachable to said coupling device (52,53) using at least a first holding element (48, Figs. 8,9) and said second tray gripper (i.e. leftmost part of gripper arms; 41, Figs. 8,9) is attachable to said coupling device using at least a second holding element (54, Figs. 8,9).

In the above interpretation, Examiner has deemed the tray grippers of Vine in view of Nerwin v. Erlichman, 168 USPQ 177, 179, as being capable of attachment to said coupling device (52,53) using at least a first holding element (48 of 48,54) and said second tray gripper being capable of attachment to said coupling device using at least a second holding element (54 of 48,54).
As evidence for this being an achievable and known aspect in the field of art, the Office notes that Williams (US 4,175,734) demonstrates that two plates (50,52, Fig. 1) can be held together by a single coupling device (i.e. clamp) (32,30,46,28, Fig. 1), in as much the same way as would be accomplished by the previous proposed combination of Vine in view of Nerwin v. Erlichman, 168 USPQ 177, 179.
Please note this is not to modify the previous rejection, but simply to show evidence of its known feasibility in the field.

Regarding claim 12, Vine discloses wherein at least one of said first or second holding element (54, Figs. 8,9) is adjustable so that at least one of said first or said second tray gripper (41, Figs. 8,9) can be oriented relative to at least a first transport level (i.e. horizontal; Col. 8, lines 2-5).

Allowable Subject Matter
Claims 1-8 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams (US 4,175,734), also cited on the attached PTO-892, demonstrates that two plates (50,52, Fig. 1) can be held together by a single coupling device (i.e. clamp) (32,30, Fig. 1), as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005.  The examiner can normally be reached on Monday & Tuesday 8:30 am-5:30 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
August 29, 2022